Citation Nr: 0803683	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, including as secondary to service-connected lumbar 
myositis.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder, including as secondary to service-connected lumbar 
myositis.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder, including as secondary to service-connected lumbar 
myositis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

A final RO decision dated in August 1997 denied a claim for 
service connection for a psychiatric disorder, including as 
secondary to service-connected lumbar myositis.  
Although the RO did not address whether the veteran had 
submitted new and material evidence sufficient to reopen this 
claim, the Board must independently consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claims de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  Accordingly, the issue 
has been recharacterized on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the veteran's claims to reopen, he has not 
been notified of the evidence necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denials in 
August 1997 and September 2000.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  This should be accomplished on remand.

Additionally, medical records should be obtained from the 
Ponce, Puerto Rico VA Medical Clinic, as the veteran 
testified in November 2005 that he had recently received 
treatment there, and that he was treated there in 1989.  All 
treatment reports from Dr. Ruben Rivera Carrion dated since 
July 2005 should also be obtained, as the veteran indicated 
then that he receives treatment from Dr. Rivera Carrion, and 
the most recent report in the claim folder is dated in July 
2005.  

The veteran has claimed secondary service connection for 
right and left knee disabilities due to his service-connected 
lumbar myositis, including as reflected by the 
representative's January 2008 informal hearing presentation.  
See 38 C.F.R. § 3.310.  However, the RO has not addressed 
secondary service connection for either the right or left 
knee disability.  This should be done.  Beforehand, all 
medical records of treatment the veteran has received from 
the Cristo Redentor Hospital in Guayama and from the San 
Cristobal Hospital in Vialba should be obtained, as the 
veteran indicated in his November 2005 testimony that he 
received treatment there.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the specific 
information and evidence not of record 
that is necessary to reopen his claim 
for service connection for a 
psychiatric disorder, including as 
secondary to service-connected lumbar 
myositis; that is necessary to reopen 
his claim for service connection for a 
left knee disorder, including as 
secondary to service-connected lumbar 
myositis; and that is necessary to 
substantiate his claim for service 
connection for a right knee disorder, 
including as secondary to 
service-connected lumbar myositis.  The 
veteran should also be informed of the 
information and evidence that VA will 
seek to obtain and that he is expected 
to provide, and be asked to submit any 
evidence in his possession that 
pertains to the claims.  A copy of this 
notification must be placed in the 
claims folder.

This notice should include the proper 
standard for new and material evidence 
and an explanation of what the evidence 
must show to reopen this veteran's 
claims that were denied in August 1997 
and September 2000. Again, VA must tell 
the veteran the basis for the previous 
denials and what the evidence must show 
in order to reopen his particular 
claims.

2.  Make arrangements to obtain the 
veteran's medical records from the 
Ponce, Puerto Rico VA Medical Clinic, 
dated in 1989 and from May 2004 
forward; from the Cristo Redentor 
Hospital in Guayama (previously the 
Cristo Hospital in Guayama), dated from 
1979 forward; from the San Cristobal 
Hospital in Vialba, dated from 2005 
forward; and from Dr. Ruben Rivera 
Carrion, dated since July 2005.

3.  Thereafter, readjudicate each of the 
veteran's pending claims in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


